1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section, Civil Division
5    ALARICE M. MEDRANO (Cal. Bar No. 166730)
     Assistant United States Attorneys
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-0460
8          Facsimile: (213) 894-7819
           E-mail: Alarice.Medrano@usdoj.gov
9
     Attorneys for Defendant, Chad Wolf, Acting Secretary,
10   United States Department of Homeland Security
11                            UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                    WESTERN DIVISION
14 ROBERT STEPHENS, JR.,                          No. CV 18-10304 PA (DFMx)
15               Plaintiff,
16                      v.                        CONSENT PROTECTIVE ORDER
                                                  PERTAINING TO SENSITIVE
17 CHAD WOLF, ACTING                              SECURITY INFORMATION (SSI)
   SECRETARY, UNITED STATES
18 DEPARTMENT   OF HOMELAND
   SECURITY,1
19                                                [Discovery Document: Referred to
            Defendant.                            Magistrate Judge Douglas F. McCormick]
20
21
22         It is hereby ordered that the following Protective Order be entered in accordance
23   with Rule 26(c) of the Federal Rules of Civil Procedure and shall hereafter govern the
24   use, handling, and disposition of information, testimony or documents obtained during
25   discovery in the above captioned matter (“the Litigation”), which constitutes Sensitive
26   Security Information (“SSI”) as defined by 49 C.F.R. Part 1520.
27
           1
28           Pursuant to Fed. R. Civ. P. 25(d), Chad Wolf, Acting Secretary for Homeland
     Security is automatically substituted for his predecessor-in-interest.
                                                   1
1          1.     SSI is a specific category of information that requires protection against
2    unauthorized disclosure pursuant to 49 U.S.C. § 114(r) and 49 C.F.R. Part 1520.
3    Unauthorized disclosure of SSI may be detrimental to the security of transportation, may
4    constitute an unwarranted invasion of personal privacy, or may reveal a trade secret or
5    privileged or confidential commercial or financial information. Unauthorized disclosure
6    may also result in a civil enforcement penalty or other enforcement action by the
7    Transportation Security Administration (“TSA”) against the party making the
8    unauthorized disclosure. 49 C.F.R. § 1520.17.
9          2.     Access to SSI is limited to “covered persons” with a “need to know” as set
10   forth in 49 C.F.R. § 1520.7 and § 1520.11. Because the parties, their attorneys, the Court
11   and its employees may be “covered persons” with a “need to know” some or all of the
12   SSI relevant to this case, this order permits the sharing through discovery in this civil
13   action of relevant information and materials that are marked as SSI or may contain SSI,
14   provided that Plaintiff had access to such information during his employment with TSA.
15   The right of access to discovery materials marked as SSI or containing SSI shall be
16   limited to the Court and its employees, Plaintiff, and counsel for the parties, paralegal,
17   secretarial and clerical personnel in their employ. Court reporters retained by the parties
18   for purposes of recording depositions and who have signed a TSA-approved Non-
19   Disclosure Agreement may also have access to SSI.
20         3.     Discovery Material encompassed in this Protective Order includes, without
21   limitation, deposition testimony, deposition exhibits, interrogatory responses,
22   admissions, affidavits, declarations, documents produced pursuant to compulsory
23   process or voluntarily in lieu of process, and any other documents or information
24   produced or given to one party by another party or by a third party in connection with
25   discovery in this matter. Information taken from Discovery Material that reveals its
26   substance shall also be considered Discovery Material.
27         4.     “Covered persons” have an express duty to protect against the unauthorized
28   disclosure of SSI. 49 C.F.R. § 1520.9. SSI must be safeguarded in such a way that it is
                                                 2
1    not physically or visually accessible to persons who do not have a “need to know,” as
2    defined in 49 C.F.R. § 1520.11. When unattended, SSI must be secured in a locked
3    container or office, or other restricted access area.
4           5.      Documents that contain SSI may not be further disseminated to persons
5    without a “need to know” except with written permission from TSA. SSI must not be
6    disclosed by either party to any person or entity other than those enumerated in
7    paragraph 2.
8           6.      All documents subject to this Protective Order shall be marked as follows:
9    “Confidential: Subject to SSI Protective Order in Robert Stephens Jr. v. Chad Wolf, CV
10   18-10304 PA (DFMx).” Documents containing SSI that inadvertently have not been
11   marked as SSI still must be safeguarded against unauthorized disclosure.
12          7.      Documents that are marked SSI or, though not marked, contain SSI, shall be
13   treated as confidential and shall not be published or made available to the general public
14   in any form (whether in paper or electronic form), but instead shall be filed under seal.
15   Material filed under seal will be available only to the persons enumerated in paragraph
16   two.
17          8.      Deposition testimony that may contain SSI should be so designated by
18   verbal notice or written notice within 10 days of receipt of the transcript. However,
19   testimony containing SSI that is not designated, through mistake, nonetheless must be
20   safeguarded against unauthorized disclosure.
21          9.      All hearings, or portions thereof, in which SSI may be disclosed, always
22   shall be closed to the public. If there is a possibility that SSI may be disclosed at trial, the
23   courtroom shall be closed to the public.
24          10.     Plaintiff and Plaintiff’s counsel may use SSI disclosed to them in the course
25   of litigating the above-captioned action (“Litigation”) only for the purposes of plaintiff
26   in Litigation ad not any other purpose. SSI may not be further disseminated, including to
27   a jury, except with written permission from TSA.
28          12.     All documents subject to this Protective Order in the possession of Plaintiff
                                                   3
1    or Plaintiff’s counsel shall be returned to TSA within 60 days of termination of this
2    action, including any appellate proceedings, or shall be certified in writing to TSA to
3    have been destroyed by Plaintiff or Plaintiff’s counsel in accordance with TSA’s
4    requirements for the destruction of documents containing SSI.
5           13.     Nothing in this Protective Order shall preclude any disclosure of documents
6    subject to this Order to any Judge, Magistrate, or employee of the Court for purposes of
7    this action.
8           14.     This Protective Order is without prejudice to the rights of any party to make
9    any objection to discovery or use of SSI, or documents that may contain SSI, permitted
10   by the Federal Rules of Civil Procedure, or any statute, regulation, or other authority.
11                                  GOOD CAUSE STATEMENT
12          Good cause exists for the entry of this protective order, see Rivera v. NIBCO, Inc.,
13   364 F.3d 1057, 1063 (9th Cir. 2004), because the disclosure of the SSI in question by
14   definition would be “detrimental to the security of transportation,” 49 C.F.R.
15   § 1520.5(a)(3), and therefore cause substantial harm to public safety. If unauthorized
16   individuals were able to discover information about how TSA conducts its screening
17   operations, they might be able to evade TSA’s security operations and engage in acts of
18   terrorism. Therefore, this protective order is necessary to allow the parties to exchange
19   relevant documents and information in accordance with federal law and national security
20   without the undue burden and expense of additional protective measures.
21
22          Dated this 3rd day of February, 2020.
23
24                                            ________________________________
                                                 DOUGLAS F. MCCORMICK
25
                                              UNITED STATES MAGISTRATE JUDGE
26
27
28
                                                   4
